Rich, J. (dissenting).
The jury have found that the defendant failed to use ordinary care, and I agree with them. There are times when it is impossible to keep highways clear of snow and ice or even to make them passable by the use of ordinary care, but this was not one of them. It is conceded that town authorities in rural districts are not required to remove accumulations of snow from the highways, but there are times when, as in the case at bar, the exercise of reasonable care might require that some attempt be made to remove a single obstruction. This snowbank drifted into the highway December 13, 1915, and was permitted to remain until January 26, 1916, the night of the accident; there was no snow upon either side of the obstruction, plaintiff had come over this State highway from Connecticut and had seen none until the automobile plunged into this drift.
The jury knew that had the town authorities turned this snowdrift over with a plow and given sun and wind an opportunity to work upon it, the accident might have been avoided. I must vote for affirmance of the judgment and order, with costs.
Judgment and order reversed and new trial granted, with costs to abide the event.